EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Johnathan B. Easter on 7/20/2022.

The application has been amended as follows: 
	Claim 15 is cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Currently, Tajiri et al. (U.S. Patent No. 10,085,565) is the best references that can be applied that discloses overlapping struts (considered as “bridges” and shown as element 238 in Fig. 11) and lobes (considered as “mount faces” and shown as 220 in Fig. 12). 
However, Tajiri lacks a first and second “clevis” comprising “each lobe extending radially outward to overlay at least of a portion of the gimbal ring”. Additionally, Tajiri lacks a gimbal ring comprising “at least one pair of overlapping struts being integrally formed in the gimbal ring” and “overlapping struts extending circumferentially around a portion of the gimbal ring”. 
It would not have been obvious to one of ordinary skill in the art before the effective filling date to modify the gimbal ring of Tajiri to comprise a combination of both overlapping struts being integrally formed in the gimbal ring or extending circumferentially around a portion of the gimbal ring AND each lobe extending radially outward to overlay at least of a portion of the gimbal because such modifications would require impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679